COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION

Cause Number:              01-15-00617-CV
Trial Court Cause
Number:                    2014-32179
Style:                     Bob Deuell
                           v Texas Right to Life Committee, Inc.
Date motion filed*:        March 3, 2016
Type of motion:            Motion to Recuse
Party filing motion:       Appellant
Document to be filed:

Is appeal accelerated?      Yes        No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:
         Date Requested:

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                       The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: _____________________________________
          Before the motion to recuse was filed, Justice Michael Massengale had already voluntarily recused in this
          case. Therefore, the motion to recuse is dismissed as moot. Once another justice is assigned to the panel,
          the parties will receive an amended submission notice.


Judge's signature: /s/ Rebeca Huddle
                          Acting individually          Acting for the Court